Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barto Usry appeals the district court’s order rejecting the magistrate judge’s recommendation and dismissing his action under the Federal Tort Claims Act (“FTCA”) for lack of subject matter jurisdiction. On appeal, Usry challenges the district court’s conclusion that his FTCA claim is barred by the discretionary function exception. See 28 U.S.C. § 2680(a) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Usry v. United States, No. 5:11-cv-00141-FPSJES (ND.W.Va. Mar. 25, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.